DETAILED ACTION
Response to Arguments
Applicant’s arguments, see pages 9-10, filed 05/03/2021, with respect to 35 USC 112 and 102 have been fully considered and are persuasive. The rejections of claims have been withdrawn. 

Terminal Disclaimer
The terminal disclaimer filed on 05/14/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of any patent granted on Patents 10,200,648, 10,038,930, 9,467,728, 9,161,068, 10,694,142, 10,674,109 , 10,848,707 and 10,951,855 has been reviewed and is accepted.  The terminal disclaimer has been recorded. 

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Steve Arnheim on 05/13/2021.
The application has been amended as follows: 



 (currently amended) A method for network-based recording and delivery of digital audio and digital video material, the method comprising:
recording, over a packet-based network connection, at a host back end, digital audio and digital video material that originates from a user front end without using any recording software installed on the user front end,
wherein the recording is accomplished using only executable code delivered to the user front end from the host back end and a recording device on the user front end; 
storing the recorded digital audio and digital video material at the host back end; 
generating code associated with the stored digital audio and digital video material to facilitate accessing the stored digital audio and digital video material; and 
enabling the generated code to be activated at an additional location, 
wherein activating the generated code provides access to the stored digital audio and digital video material.

(previously presented) The method of claim 60, further comprising providing secure authentication of an account of a user associated with the digital audio and digital video material originating from the user front end, before enabling the generated code to be activated at the additional location, and
wherein activating the generated code provides playback access to the stored digital audio and digital video material while maintaining the stored digital audio and digital video material stored at the host back end.

(previously presented) The method of claim 61, wherein providing secure authentication comprises receiving a unique username and password assigned to the account of the user and sending a video number that is associated with the account of the user.


wherein activating the generated code plays the stored digital audio and digital video material at the additional location.

(previously presented) The method of claim 60, wherein the user front end stores the digital audio and digital video material on local storage memory of the user front end.

(previously presented) The method of claim 60, further comprising:
receiving at the host back end a communication of an activation of the generated code at the additional location; and
providing at the additional location access to the stored digital audio and digital video material.

(previously presented) The method of claim 60, wherein the generated code is unique to the stored digital audio and digital video material.

(previously presented) The method of claim 60, further comprising:
receiving, at the host back end, from the user front end, a request to review the stored digital audio and digital video material; and
streaming the stored digital audio and digital video material to the user front end.

(previously presented) The method of claim 60, wherein the generated code points to, is associated with, and/or is linked to, the stored digital audio and digital video material, and comprises at least one of: (i) at least a portion of a uniform resource locator address, (ii) at least a portion of a hyperlink, or (iii) at least a portion of hypertext markup language.


receiving at a host back end secure authentication information associated with an account of a user;
providing, based on the secure authentication information, secure access to the account by a front end digital audio and digital video capturing device associated with the account of the user;
recording at the host back end via a packet-based network connection digital audio and digital video material that originates from the front end digital audio and digital video capturing device without using any recording software installed on the front end digital audio and digital video capturing device,
wherein the recording is accomplished using only executable code delivered to the front end digital audio and digital video capturing device from the host back end and a recording device of the front end digital audio and digital video capturing device;
storing the digital audio and digital video material at the host back end,
generating code associated with the stored digital audio and digital video material to facilitate accessing, at an additional location, the stored digital audio and digital video material;
receiving at the host back end a communication of an activation of the generated code at the additional location by a front end digital audio and digital video playback device;
providing, in response to the communication, the front end digital audio and digital video playback device with playback access to the stored digital audio and digital video material; and
preventing the front end digital audio and digital video playback device from editing the stored digital audio and digital video material such that the stored digital audio and video material remains stored at the host back end.

(previously presented) The method of claim 69, wherein the secure authentication information comprises a unique username and password assigned to the account of the user, and


(previously presented) The method of claim 69, wherein receiving the communication of the activation of the generated code comprises receiving the communication of the activation of the generated code as soon as the front end digital audio and digital video playback device accesses the additional location.

(previously presented) The method of claim 69, wherein providing the front end digital audio and digital video playback device with playback access comprises playing the stored digital audio material, the stored digital video material, or the stored digital audio and digital video material.

(previously presented) The method of claim 69, wherein the front end digital audio and digital video capturing device stores the digital audio and digital video material on local storage memory of the front end digital audio and digital video capturing device.

(previously presented) The method of claim 69, wherein the generated code is unique to the stored digital audio and digital video material.

(previously presented) The method of claim 69, further comprising:
receiving at the host back end from the front end digital audio and digital video capturing device a request to review the stored digital audio and digital video material; and
streaming the stored digital audio and digital video material to the front end digital audio and digital video capturing device.

(previously presented) The method of claim 69, wherein the generated code points to, is associated with, and/or is linked to, the stored digital audio and digital video 

(previously presented) The method of claim 69, wherein content of the generated code depends on a type of code supported by the additional location.

(previously presented) The method of claim 69, wherein the communication of the activation of the generated code results from activation of a pointer associated with the generated code.

(previously presented) The method of claim 69, further comprising allowing the front end digital audio and digital video capturing device via the secure access to associate additional digital material with the digital audio and digital video material stored at the host back end, 
wherein the additional material comprises (i) digital still image material, (ii) digital audio material, (iii) digital video material, (iv) digital video material and digital audio material, (v) digital still image material and digital video material, (vi) digital still image material and digital audio material, or (vii) digital still image material, digital audio material, and digital video material.

(currently amended) A system for network-based recording and delivery of digital audio and digital video material, the system comprising:
recording software located at a host back end that is in communication with a user front end over a packet-based network connection, 
wherein the recording software receives and records at the host back end digital audio and digital video material that originates from the user front end without using any recording software installed on the user front end,
wherein the recording is accomplished using only executable code delivered to the user front end from the host back end and a recording device on the user front end; 

a computer processor executing software that generates code associated with the stored digital audio and digital video material, 
wherein the generated code facilitates accessing the stored digital audio and digital video material, and 
wherein the generated code is activatable at an additional location, thereby providing access to the stored digital audio and digital video material at the additional location while the stored digital audio and digital video material remains stored at the host back end.

(currently amended) The system of claim 80, wherein the recording software receives secure authentication information of an account of a user associated with the digital audio and digital video material originating from the user front end, before the generated code is activatable at the additional location, and
wherein activating the generated code provides playback access to the stored digital audio and digital video material while maintaining the stored digital audio and digital video material stored at the host back end.

(previously presented) The system of claim 81, wherein the secure authentication information comprises a unique username and password assigned to the account of the user, and
wherein the recording software sends to the user front end a video number that is associated with the account of the user.
	
(previously presented) The system of claim 82, wherein the recording software sends to the user front end variable definitions associated with the video number, and
wherein the variable definitions include at least one of height of a player, width of a player, location of a player, or application instance.
 

wherein the generated code is activatable at the additional location as soon as a viewer accesses the additional location, and
wherein activating the generated code plays the stored digital audio and digital video material at the additional location.

(currently amended) The system of claim 80, wherein the generated code comprises at least one instruction related to at least one of:
display resolution of the digital video material;
embedding of the digital audio and digital video material in a webpage; or
annotation of the digital audio and digital video material.

86-89. (canceled)

Allowable Subject Matter
Claims 60-85 are allowed.
The following is an examiner’s statement of reasons for allowance:
The following is an examiner’s statement of reasons for allowance: Regarding claims 60, 69 and 80, the references cited and a thorough search, discloses various aspects and features of applicant’s claimed invention but fail to explicitly or implicitly disclose, alone or in combination, the claimed unique combination of elements when considering claims 60, 69 and 80 as a whole and further defined by latest amendments. Therefore, claims 60, 69 and 80 are held allowable.
Regarding claims 61-68, 70-78 and 81-85, they depend from allowable claims 60, 69 and 80. Therefore, claims 61-68, 70-78 and 81-85 are also held allowable.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KUNAL N LANGHNOJA whose telephone number is (571)270-3583.  The examiner can normally be reached on M-F: 9:00AM - 5:00PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin Bruckart can be reached on 571-272-3982.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KUNAL LANGHNOJA/           Primary Examiner, Art Unit 2423